This case comes before the court upon appellant's motion for rehearing based mainly on his contention that the evidence does not support the verdict.
He raises one or two objections to matters in the charge which we do not think amount to anything.
Appellant was convicted of an assault with intent to rape, and contends here that he should not have been convicted of more than an aggravated assault, for the reason that his taking the injured party into a dark road and his assaults upon her, continued for some time, had no other purpose than to secure intercourse with her by her consent. As we view it, there is no evidence in the record to justify such a conclusion. The young woman alleged to have been assaulted was not attacked at any angle as to her virtue, and credibility as a witness. Her evidence makes out an aggravated case of unprovoked and unwarranted assault, and the court fully submitted to the jury, in several phases, the question as to whether such assault was with intent to commit rape or merely to secure carnal favors with the consent of the assaulted party. A jury of his own choosing passed on that question and we do not feel disposed to interfere with their finding.
Appellant's motion is overruled.
Overruled.